This is a bill for the construction of the will of Louisa Tirocchi, late of the city of Cranston, deceased. It was certified for construction here in accordance with general laws 1938, chapter 545, § 7.
The record shows that all of the necessary parties to a proceeding of this kind were not before the superior court when this bill was certified to this court. It appears from the will that the deceased left surviving her, in addition to the complainants and the respondent's deceased husband, grandchildren by a deceased daughter, Elvira Marianetti. These grandchildren are interested in the proper construction of the seventh paragraph of this will.
If some of the respondent's contentions are sound, these grandchildren would be entitled to inherit a share of the property devised and bequeathed by said seventh paragraph. For this reason they are necessary parties to this proceeding and they must be properly made such before this bill can be said to be ready for hearing for final decree and entitled to certification to this court in accordance with said § 7.
The papers are accordingly sent back to the superior court for further proceedings, in accordance with this opinion.